19-3569
Kramer v. State of Connecticut

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 5th day of November, two thousand twenty.

Present:
            JON O. NEWMAN,
            ROBERT A. KATZMANN,
            JOSEPH F. BIANCO,
                  Circuit Judges.
_____________________________________

EDWARD KRAMER,

        Plaintiff-Appellant,

                 v.                                             19-3569

STATE OF CONNECTICUT, DEPARTMENT OF
CORRECTION, STATE OF CONNECTICUT,
LEO ARNONE, DEPARTMENT OF
CORRECTION COMMISSIONER, PETER
MURPHY, WARDEN, CAPUTO,
CORRECTIONS OFFICER,

        Defendants-Appellees,

SERRANO, CORRECTIONS OFFICER,

      Defendant.
_____________________________________
For Plaintiff-Appellant:                             John R. Williams, Law Office of John R.
                                                     Williams, New Haven, Connecticut.

For Defendants-Appellees:                            Janelle R. Medeiros, James M. Belforti,
                                                     Steven R. Strom, Assistant Attorneys
                                                     General, Clare Kindall, Solicitor General, for
                                                     William Tong, Attorney General, State of
                                                     Connecticut, Hartford, Connecticut.

       Appeal from a judgment of the United States District Court for the District of

Connecticut (Chatigny, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the district court’s judgment is AFFIRMED.

       Plaintiff-appellant Edward Kramer appeals from a judgment of the district court, entered

on September 30, 2019, granting the defendants’ motion for summary judgment in this 42 U.S.C.

§ 1983 action. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

       Kramer challenges only the district court’s dismissal of (1) his deliberate indifference to

safety claim against defendant-appellee Caputo and (2) one aspect of his First Amendment free

exercise of religion claim against defendant-appellee Murphy. “We review de novo a district

court’s grant of summary judgment, construing the evidence in the light most favorable to the

nonmoving party and drawing all inferences and resolving all ambiguities in favor of the

nonmoving party.” Doro v. Sheet Metal Workers’ Int’l Ass’n, 498 F.3d 152, 155 (2d Cir. 2007). 1

We will affirm an order granting summary judgment “only when no genuine issue of material

fact exists and the movant is entitled to judgment as a matter of law.” Riegel v. Medtronic, Inc.,

451 F.3d 104, 108 (2d Cir. 2006).


       1
         Unless otherwise indicated, in quoting cases, we omit all internal citations, quotation
marks, footnotes, and alterations.


                                                 2
       Kramer’s deliberate indifference claim arises out of corrections officer Caputo’s alleged

failure to prevent an assault on Kramer by another inmate after Kramer reported to Caputo that

the same inmate had threatened to kill a third inmate housed in the same, small ward. The Due

Process Clause of the Fourteenth Amendment requires prison officials to “take reasonable

measures to guarantee the safety” of pretrial detainees, including measures to “protect prisoners

from violence at the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832–33

(1994); see Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (“A detainee’s rights are at least as

great as the Eighth Amendment protections available to a convicted prisoner.”). To prevail on his

claim that Caputo violated this provision, Kramer must prove not only that he was incarcerated

“under conditions posing a substantial risk of serious harm,” but also that the prison official had

a “sufficiently culpable state of mind,” which in prison-conditions cases is one of “deliberate

indifference to inmate health or safety.” Farmer, 511 U.S. at 834.

       We affirm the district court’s grant of summary judgment in Caputo’s favor largely for

the reasons stated by the district court in its thorough opinion. While Kramer argues that Caputo

was deliberately indifferent to his report that the perpetrator of the assault had threatened to kill

another inmate, there is no evidence in the record to suggest that Caputo was aware of any threat

to Kramer himself, or even that the perpetrator had a longstanding history of threatening

behavior. Caputo is therefore entitled to judgment as a matter of law because, at a minimum,

Kramer cannot show that he was incarcerated under conditions posing a substantial risk of

serious harm to his safety.

       Second, Kramer argues that the district court erred in granting summary judgment on his

claim that Murphy violated the Free Exercise Clause of the First Amendment by denying his

requests for grape juice on the Jewish Sabbath. Specifically, he argues that the appellees’


                                                  3
proffered penological interest for denying the juice, maintaining prison safety, is irrational

because the prison regularly serves orange juice, which can also be brewed into alcohol.

        Appellees argue that Kramer waived his challenge to their proffered penological interest

by failing to raise it below. “It is a well-established general rule that an appellate court will not

consider an issue raised for the first time on appeal.” Bogle-Assegai v. Connecticut, 470 F.3d
498, 504 (2d Cir. 2006). Although “this rule is prudential, not jurisdictional, . . . . the

circumstances normally do not militate in favor of an exercise of discretion to address new

arguments on appeal where those arguments were available to the parties below and they proffer

no reason for their failure to raise the arguments below.” Id. Kramer concedes that his counseled

response to the defendants’ motion for summary judgment did not raise his instant challenge to

the appellees’ proffered penological interest, and he offers no explanation for failing to raise this

issue below. Instead, he asks this Court to exercise its discretion to consider this issue because it

was, according to him, “fully briefed by the defendant . . . and actually considered and decided

by the district court.” Reply at 8.

        We, however, see no reason to depart from the general rule. As Kramer admits, he did not

make his present argument on appeal to the district court although he had every reason to do so.

Worse, he failed to expressly raise the free exercise rationale he now relies on in the operative

complaint. Kramer’s “Concise and Specific Statement of Claims”—which the district court

ordered him to file, nearly four years after he brought this suit, in order to clarify which claims

he intended to bring to trial—contains only scattershot references to grape juice, and does not

elaborate on the legal basis for any resulting claims. Although defendants then sought to preempt

such arguments by offering in their motion for summary judgment reasons for denying Kramer

regular access to grape juice, Kramer’s memorandum of law in opposition to the motion


                                                   4
nevertheless did not include any specific response to the defendants’ proffered rationales. 2

Under these circumstances, we decline to consider Kramer’s argument now. See Bogle-Assegai,
470 F.3d at 504–05. In any event, we note that the district court rejected the claim for additional

reasons.

       We have considered Kramer’s remaining arguments on appeal and have found in them no

basis for reversal. For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                                      FOR THE COURT:

                                                      Catherine O’Hagan Wolfe, Clerk




       2
           Kramer’s mere citation to exhibits reflecting his complaints concerning the prison’s
provision of grape juice on the Sabbath as part of a discussion of Murphy’s personal involvement
in the alleged constitutional violations does not constitute a challenge to the legitimacy of the
prison’s proffered penological interest


                                                 5